Motion Granted; Abatement Order filed October 2, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00217-CV
                                   ____________

  MCCLINTON ENERGY GROUP, LLC AND SURF-FRAC WELLHEAD
                  COMPANY, INC., Appellants

                                         V.

            AMERICAN PRODUCTION VALVE, LLC, Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-43368

                             ABATEMENT ORDER

      On September 25, 2018, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal, and requested that the appeal be
abated for completion of the settlement. The motion is granted. Accordingly, we
issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 26, 2018. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM